DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Pin Species I, and Seat Species IV in the reply filed on March 25, 2020 is acknowledged.  The requirement for an election of species was withdrawn.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the annular space” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US Patent Application Publication 2015/0004036 A1), hereinafter “Hopkins” in view of Karl et alia (US Patent Number 8,814,140), hereinafter “Karl”.
Re claim 1, Hopkins discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface; and a valve seat having a valve pin receiving aperture defining a tapered surface on the valve seat, at least a portion of the tapered surface of the valve seat sealingly mates with at least a portion of the tapered surface of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the portion of the tapered surface of the valve pin and the portion of the tapered surface of the valve seat are sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space that includes an area bounded by two concentric circles between the engagement portion of the valve pin and the valve seat (see Figs. 1-5, and various citations in the specification, including claim 1).
Hopkins does not disclose wherein at least one of the portion of the tapered surface of the valve pin and the portion of the tapered surface of the valve seat comprises an asymmetrical surface feature (sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space that includes an area bounded by two concentric circles between the engagement portion of the valve pin and the valve seat). 
Karl discloses a regulator valve assembly comprising: a valve pin (2) having an engagement portion; and a valve seat having a valve pin receiving aperture defining a tapered surface (see Figs. 4 and 5) on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (the pin and seat both have such an asymmetrical surface feature in Fig. 4 and only the pin does in Fig. 5) sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space that includes an area bounded by two concentric circles between the engagement portion of the valve pin and the valve seat (see col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the asymmetrical feature of Karl to at least one of the portion of the tapered surface of the valve pin and the portion of the tapered surface of the valve seat that sealing mate in the regulator valve assembly of Hopkins in order to have the pressure create a decentering force during operation and prolong service life as taught by Karl (see col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).  
Re claim 2, the modified Hopkins discloses the regulator valve assembly of claim 1, further comprising: a housing defining a fluid outlet chamber, the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the valve pin receiving aperture (see Karl, col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Re claim 3, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat (see Karl, Fig. 4).  Hopkins ‘036 also discloses the tapered surface of the valve seat defined by the valve pin receiving aperture has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins, paragraph [0034]). 
Re claim 4, the modified Hopkins disclose the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve pin (see Karl, Figs. 4 or 5) and wherein the tapered surface of the valve pin has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins, paragraph [0034]). 
Re claim 5, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the valve pin defines a central axis and the asymmetrical surface feature is formed in the valve pin and is at most symmetric about only one plane of symmetry that includes the central axis of the valve pin (see Karl, Figs. 4 or 5).  Additionally, or alternatively, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 6, the modified Hopkins discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in a side of the valve pin (any of indentation, depression, notch, or cavity reasonably describes the concave face in Karl, Figs. 4 or 5). 
Re claim 7, the modified Hopkins discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is located entirely to one side of a vertical reference plane that includes the central axis of the valve pin and bisects the valve pin (see Karl, Figs. 4 or 5).  Additionally, or alternatively, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claims 8 and 9, the modified Hopkins fails to disclose the asymmetrical surface feature is bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve pin projected along a height of the asymmetrical surface feature and the asymmetrical surface feature is offset from a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 10, the modified Hopkins discloses the regulator valve assembly of claim 5, but fails to disclose the asymmetrical surface feature extends to a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 11, the modified Hopkins discloses the regulator valve assembly of claim 5 wherein one or more annular grooves are provided on the tapered surface of the engagement portion of the valve pin (see Hopkins, Fig. 5), and wherein at least one of the annular grooves is positioned near the asymmetric surface feature (near is a relative term and read broadly and the asymmetric feature is near the tapered portion of the pin in Karl). 
Re claim 12, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat and is at most symmetric about only one plane of symmetry that includes a central axis of the valve seat (see Karl, Fig. 4). 
Re claim 13, the modified Hopkins discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in the tapered surface of the valve seat (the asymmetrical feature is a cavity with respect to the tapered valve seat without the missing material). 
Re claims 14 and 15, the modified Hopkins is silent as to the asymmetrical surface feature being located entirely to one side of a vertical reference plane that includes a central axis of the valve seat and bisects the valve seat, and the asymmetrical surface feature being bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve seat projected along a height of the asymmetrical surface feature.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 16, the modified Hopkins discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is offset from a terminal end of the valve seat (see Karl, Fig. 4). 
Re claim 17, the modified Hopkins discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature does not extend entirely through the valve seat (i.e., the bottom portion of the seat in Karl does not have the cut-out, asymmetric feature). 
Re claim 18, the modified Hopkins is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Re claim 19, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see Karl, col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Re claim 20, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to create the annular space, thereby allowing fluid to pass through the annular space and interact with the asymmetrical surface feature (i.e. when the fluid pressure coming up from the inlet overcomes the spring force, the valve opens). 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Hopkins.
Re claim 1, Karl discloses a regulator valve assembly comprising: a valve pin (2) having an engagement portion; and a valve seat having a valve pin receiving aperture defining a tapered surface (see Figs. 4 and 5) on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (the pin and seat both have such an asymmetrical surface feature in Fig. 4 and only the pin does in Fig. 5) sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space that includes an area bounded by two concentric circles between the engagement portion of the valve pin and the valve seat (see col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Karl does not disclose both the valve seat and valve pin have tapered surfaces that sealing mate with each other.  Hopkins discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface; and a valve seat having a valve pin receiving aperture defining a tapered surface on the valve seat, at least a portion of the tapered surface of the valve seat sealingly mates with at least a portion of the tapered surface of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the portion of the tapered surface of the valve pin and the portion of the tapered surface of the valve seat are sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space that includes an area bounded by two concentric circles between the engagement portion of the valve pin and the valve seat (see Figs. 1-5, and various citations in the specification, including claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karl such that both the valve seat and valve pin have tapered surfaces so that a significant portion of the valve pin is positioned within the valve seat to sealingly engage the valve seat in a seated configuration as taught by Hopkins (see paragraph [0022]).  The combination would have the asymmetrical feature along at least of the portions of the tapered surfaces of the valve pin and valve seat that sealingly mate.
Re claim 2, the modified Karl discloses the regulator valve assembly of claim 1, further comprising: a housing defining a fluid outlet chamber, the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the valve pin receiving aperture (see Karl, col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Re claim 3, the modified Karl discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat (see Karl, Fig. 4).  Hopkins also discloses the tapered surface of the valve seat defined by the valve pin receiving aperture has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins, paragraph [0034]). 
Re claim 4, the modified Karl disclose the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve pin (see Karl, Figs. 4 or 5) and wherein the tapered surface of the valve pin has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins, paragraph [0034]). 
Re claim 5, the modified Karl discloses the regulator valve assembly of claim 1 wherein the valve pin defines a central axis and the asymmetrical surface feature is formed in the valve pin and is at most symmetric about only one plane of symmetry that includes the central axis of the valve pin (see Karl, Figs. 4 or 5).  Additionally, or alternatively, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 6, the modified Karl discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in a side of the valve pin (any of indentation, depression, notch, or cavity reasonably describes the concave face in Karl, Figs. 4 or 5). 
Re claim 7, the modified Karl discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is located entirely to one side of a vertical reference plane that includes the central axis of the valve pin and bisects the valve pin (see Karl, Figs. 4 or 5).  Additionally, or alternatively, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claims 8 and 9, the modified Karl fails to disclose the asymmetrical surface feature is bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve pin projected along a height of the asymmetrical surface feature and the asymmetrical surface feature is offset from a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 10, the modified Karl discloses the regulator valve assembly of claim 5, but fails to disclose the asymmetrical surface feature extends to a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 11, the modified Karl discloses the regulator valve assembly of claim 5 wherein one or more annular grooves are provided on the tapered surface of the engagement portion of the valve pin (see Hopkins, Fig. 5), and wherein at least one of the annular grooves is positioned near the asymmetric surface feature (near is a relative term and read broadly and the asymmetric feature is near the tapered portion of the pin in Karl). 
Re claim 12, the modified Karl discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat and is at most symmetric about only one plane of symmetry that includes a central axis of the valve seat (see Karl, Fig. 4). 
Re claim 13, the modified Karl discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in the tapered surface of the valve seat (the asymmetrical feature is a cavity with respect to the tapered valve seat without the missing material). 
Re claims 14 and 15, the modified Karl is silent as to the asymmetrical surface feature being located entirely to one side of a vertical reference plane that includes a central axis of the valve seat and bisects the valve seat, and the asymmetrical surface feature being bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve seat projected along a height of the asymmetrical surface feature.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 16, the modified Karl discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is offset from a terminal end of the valve seat (see Karl, Fig. 4). 
Re claim 17, the modified Karl discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature does not extend entirely through the valve seat (i.e., the bottom portion of the seat in Karl does not have the cut-out, asymmetric feature). 
Re claim 18, the modified Karl is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Re claim 19, the modified Karl discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see Karl, col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Re claim 20, the modified Karl discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to create the annular space, thereby allowing fluid to pass through the annular space and interact with the asymmetrical surface feature (i.e. when the fluid pressure coming up from the inlet overcomes the spring force, the valve opens). 

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
The amendment overcomes much of the 35 USC 112 rejection.  However, introduces a rejection of dependent claim 2 based on lack of proper antecedent basis of a claim term.  The amendment also overcomes the anticipation rejections and some of the obviousness rejections.  However, the obviousness rejection of Hopkins in view of Karl remains and a new obviousness rejection of Karl in view of Hopkins is introduced.
Applicant notes that the sealing interface in Karl is a circular sealing line because the valve pin is rounded in the sealing region with respect to the tapered valve seat.  Also, the asymmetrical feature is downstream of that line.  Applicant then asserts that one would not place the asymmetrical feature as taught in Karl to the portions of the tapered surfaces that sealingly mate in Hopkins (other than at the location of the asymmetrical feature where they would not sealing mate).  The examiner disagrees.  While the location of the asymmetrical feature in Karl is downstream of the sealing line, it is within the tapered portion of the valve seat.  So, the combination of Hopkins in view of Karl (or the new rejection with Karl in view of Hopkins) would have the asymmetrical feature along the tapered portions of the valve seat and valve pin that sealingly engage (except for at the asymmetrical feature where they would not sealing mate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753